Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about December 18, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that appellant committed acts which, if committed by an adult, would constitute the crimes of assault in the second degree and criminal possession of a weapon in the fourth degree, and placed him on probation with the Juvenile Intensive Supervision Program for a period of two years, unanimously affirmed, without costs.
The court’s finding was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). Issues of credibility and identification were properly considered by the court and there is no basis for disturbing its determinations (see People v Gaimari, 176 NY 84, 94 [1903]). Concur—Tom, J.P., Mazzarelli, Saxe and Marlow, JJ.